Citation Nr: 0418636	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  93-25 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for malaria.  The 
Board Remanded the matter in July 1997 and February 1998 for 
the purpose of engaging in additional evidentiary 
development.  The matter has been returned to the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In June 2004, the Board received notice from the RO that the 
veteran passed away on May 24, 2004.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  In the event of the veteran's 
death, his appeal on the merits becomes moot and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  The record 
shows that the RO received notice from the veteran's brother 
of the veteran's death, and that it has taken steps to obtain 
a death certificate.  Ordinarily, the Board is unable to 
accept the statements of the veteran's death as positive 
proof of the veteran's passing.  

Under pertinent VA regulations, death should be established 
by a copy of the public record of the State or community in 
which death occurred, a copy of the coroner's report of 
death, a copy of the death certificate, or similar evidence.  
38 C.F.R. 


§ 3.211 (2003).  Because suitable evidence has not yet been 
obtained, additional development is required.  

In light of the above, this claim must be remanded to the RO 
for suitable verification of the veteran's death:

The RO should take appropriate action to 
obtain proper verification, pursuant to 
38 C.F.R. § 3.211 (2003), of the 
veteran's death.  Should such evidence be 
unavailable, the RO should document its 
efforts to verify the veteran's death.  

Thereafter, this appeal should be returned to the Board.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


